DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. 
With respect to the remarks on pages 9-12 for claims 16, 17, and 44, Applicant argues that Adobe Community does not disclose or reasonably suggest, inter alia, a “true halftone” raster image, much less a halftone raster image that creates an illusion of a continuous-tone image on a printed copy comprising image pixels and non-image pixels as defined by the pending claims.  As described at, for example, specification paragraph 0050 of the present application, if the screen frequency is below 40 lines per inch, the dots become visible at viewing distance of about 20cm.  Such low screen frequencies, i.e. below 40 lines per inch, are typically used in artistic screening, which are used for decorative purposes such as patterned illustrations.  Thus, the figure at the top of page 7 of Adobe Community is an artistic screening used for decorative purposes, and is not a halftone rater image that creates an illusion of a continuous-tone image on a printed copy, as required by the pending claims.  
The Examiner respectfully disagrees with Applicant’s argument because Adobe does teach the claimed invention.  Notably, Adobe teaches the claimed structural features required to form the halftone dot image. If the prior art teaches the features of the claimed invention (in this case, a plurality of halftone dots including image pixels and non-image pixels, see claim rejections below), then the prior art is considered to teach the claimed invention of a halftone raster image that results in creating an illusion of a continuous-tone image on a printed copy as claimed.  
In addition, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., 100% of gray value (full-tone), low screen frequency) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, the independent claim describes northing more than a plurality of halftone dots having pixels in a spiral configuration.  It is agreed that the dots may become visible at a viewing distance of about 20 cm when the frequency is below 40 lines per inch or when viewing with an optical magnifier.  However, a halftone raster image having a frequency of below 40 lines per inch at a greater viewing distance (i.e. 40 cm (typical reading distance) or greater) may achieve the “illusion of a continuous-tone image on a printed copy”.  Thus, it would be advantageous to Applicant to further distinguish the claim(s) to include limitations or additional requirements of the differences of the claimed plurality of halftone dots (whether structure of an individual dot, the grouping of dots and/or structural changes to the dots at different gray scale) to those of teaching of Adobe Community.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-17 and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adobe Community (https://forums.adobe.com/message/1265202, “Plugin for creating halftone/array of small objects to approximate an underlying object”, March 23, 2009; IDS dated 04/24/2020 NPL Cite No. 2; hereinafter Adobe).
With regards to claim 16, Adobe teaches a halftone raster image (top of page 7) comprising: 
a plurality of halftone dots including: 
image pixels defining a first arc or a plurality of first arcs that together define a first spiral (see darker spiral of image in top figure of page 7); and 
non-image pixels defining a second arc or a plurality of second arcs that together define a second spiral (see lighter spiral of image in top figure of page 7), 
wherein the halftone raster image creates an illusion of a continuous-tone image on a printed copy (the image on page 7 appears have an illusion of a continuous tone image using the spiral halftone dots; it is further noted that since Adobe discloses the features of the halftone raster image as claimed, the halftone raster image of Adobe is capable of being an illusion of a continuous tone image as claimed).
With regards to claim 17, Adobe teaches the halftone raster image according to claim 16, wherein the second arc or the second spiral is open-ended (see lighter spiral of image in top figure of page 7).
With regards to claim 44, Adobe teaches the halftone raster image according to claim 17, wherein the first spiral is a continuous line (see spiral shown in top image of page 7).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18-31 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Adobe Community (https://forums.adobe.com/message/1265202, “Plugin for creating halftone/array of small objects to approximate an underlying object”, March 23, 2009; IDS dated 04/24/2020 NPL Cite No. 2; hereinafter Adobe) in view of Samworth et al. (US Publication 2007/0002384 A; IDS dated 04/24/2020, US Patent Application Cite no. 2; hereinafter Samworth).
With regards to claims 18-19, Adobe teaches the halftone raster image according to claims 16 and 17, respectively.  However, Adobe is silent regarding wherein a thickness of each of the first arc, the second arc, the first spiral, and the second spiral is from 1 µm to 75 µm.
Samworth teaches a method of generating a digital halftone image (abstract) wherein a thickness of each of the element is from 1 µm to 75 µm ([0023]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to size the thickness as taught by Samworth to each of the first arc, the second arc, the first spiral, and the second spiral as taught by Adobe to improve the result of the image when being physically printed ([0007]; Samworth).
With regards to claims 20-21, and 45, Adobe teaches the halftone raster image according to claims 16-17, and 44, respectively.  However, Adobe is silent regarding wherein the plurality of halftone dots are regularly tiled at a distance between centers of neighboring halftone dots from 50 µm to 400 µm.
Samworth teaches a method of generating a digital halftone image (abstract) wherein the plurality of halftone dots are regularly tiled at a distance between centers of neighboring halftone dots from ([0004]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to space the halftone dots as taught by Samworth to each of the spiral halftone dot as taught by Adobe to form different resolution printed materials ([0004]; Samworth).
With regards to claims 22-23, Adobe, as combined with Samworth, teaches the halftone raster image according to claims 20 and 21, wherein the halftone raster image has a screen frequency higher than 39 lines per cm ([0004]; Samworth) and a screen angle selected from the group consisting of 0° (see top image of page 7, Adobe), 15°, 75°, 90°, 45°, 67.5°, 22.5°, 7.5°, 82.5°, and 37.5°.
With regards to claims 24-25, Adobe, as combined with Samworth, teaches (citations to Adobe) a lithographic printing plate comprising: 
the halftone raster image according to claims 20-21, respectively; wherein 
the first spiral defines ink accepting areas (darker spiral areas of top image of page 7 would accept ink) and the second spiral defines water accepting areas (lighter spiral areas of top image of page 7 would accept less ink than water, thus, it would appear as a non-image area when printed).
With regards to claims 26-27, Adobe, as combined with Samworth, teaches a flexographic printing plate ([0024]; Samworth) comprising: 
the halftone raster image according to claims 20-21, respectively; wherein 
the first spiral defines ink accepting areas (darker spiral areas of top image of page 7 would accept ink; Adobe).
With regards to claims 28 and 30, Adobe, as combined with Samworth, teaches (citations to Adobe) a method of transforming a continuous-tone image to the halftone raster image as defined in claims 20 and 21, respectively, in which the first arc, the first spiral, the second arc, and the second spiral each have a length and/or a thickness which is determined by local densities of the continuous-tone image, the method comprising: 
transforming the continuous-tone image to the halftone raster image using at least one threshold tile (Step 9 on top of page 6; top image of page 7) such that: 
in highlights and midtones of the halftone raster image, a number of image pixels increases as a result of increasing the length and/or the thickness of the first arc or the first spiral (see darker areas of spiral image on top of page 7); and 
in shadows of the halftone raster image, a number of image pixels increases as a result of decreasing the length and/or thickness of the second arc or the second spiral (see lighter areas of spiral image on top of page 7).
With regards to claims 29 and 31, Adobe, as combined with Samworth, teaches (citations to Adobe) the method of claims 28 and 30, respectively, wherein the number of image pixels increases as a result of: adding protrusions to the first spiral, increasing the thickness of one or more segments of the first spiral, increasing the thickness of the first spiral, by inserting image pixels inside the second spiral, or a combination of any of the above (see second image of page 7).

Claims 32-39 and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Adobe Community (https://forums.adobe.com/message/1265202, “Plugin for creating halftone/array of small objects to approximate an underlying object”, March 23, 2009; IDS dated 04/24/2020 NPL Cite No. 2; hereinafter Adobe) in view of Samworth et al. (US Publication 2007/0002384 A; IDS dated 04/24/2020, US Patent Application Cite no. 2; hereinafter Samworth), and further in view of Dewitte (EP 1684499 A2; IDS dated 04/24/2020, Foreign Patent Documents Cite No. 6).
With regards to claims 32-37, Adobe, as combined with Samworth, teaches a method of making a printing plate ([0049]; Samworth) comprising: providing the halftone raster image as defined by claims 20-21 and 28-31, respectively.
However, Adobe, as combined with Samworth, is silent regarding the method of making a printing plate comprising: exposing the halftone raster image onto a printing plate precursor.
Dewitte teaches a method of making a printing plate comprising: exposing the halftone raster image onto a printing plate precursor ([0103-0105]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the detailed method of making a printing plate as taught Dewitte to the method of making a printing plate having the image of Adobe, as combined with Samworth, with reasonable expectation of achieving the printing plate as originally intended.
With regards to claims 38-39, Adobe, as combined with Samworth and Dewitte, teaches (citations to Dewitte) a method of printing comprising: 
making a printing plate according to the method of claims 32-33, respectively; 
supplying ink to the plate ([0281]); and 
transferring ink from the plate to a substrate ([0283]].
With regards to claims 49-50, Adobe, as combined with Samworth, teaches the method of claims 28 and 30, respectively.  However, Adobe, as combined with Samworth, is silent regarding wherein the transforming of the continuous-tone image to the halftone raster image uses a single threshold tile.
Dewitte teaches a method of transforming of the continuous-tone image to the halftone raster image uses a single threshold tile ([0084]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the method as taught by Dewitte to the method as taught by Adobe, as combined with Samworth, to create a smooth transition from highlights to midtones ([0083-0084]; Dewitte). 


Claim 40-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adobe Community (https://forums.adobe.com/message/1265202, “Plugin for creating halftone/array of small objects to approximate an underlying object”, March 23, 2009; IDS dated 04/24/2020 NPL Cite No. 2; hereinafter Adobe) in view of Samworth et al. (US Publication 2007/0002384 A; IDS dated 04/24/2020, US Patent Application Cite no. 2; hereinafter Samworth), and further in view of Lockwood et al. (US Publication 2018/0084151; hereinafter Lockwood).
With regards to claims 40-43, Adobe, as combined with Samworth, teaches a method of printing comprising: providing the halftone raster image as defined by claims 20-21, 28, and 30, respectively.
However, Adobe, as combined with Samworth, is silent regarding a method of inkjet printing comprising: jetting ink onto a substrate at areas defined by the first arc and the first spiral of the halftone raster image.
Lockwood teaches a method of inkjet printing comprising: jetting ink ([0045]) onto a substrate at areas defined by the halftone raster image (FIG. 4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the method of inkjet printing as taught by Lockwood to print the halftone raster image as taught by Adobe, as combined with Samworth, with reasonable expectation of achieving a printed image as originally intended using a more widely available printing machine.

Claim 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Adobe Community (https://forums.adobe.com/message/1265202, “Plugin for creating halftone/array of small objects to approximate an underlying object”, March 23, 2009; IDS dated 04/24/2020 NPL Cite No. 2; hereinafter Adobe) in view of Dewitte (EP 1684499 A2; IDS dated 04/24/2020, Foreign Patent Documents Cite No. 6).
With regards to claim 46, Adobe teaches the halftone raster image according to claim 17.  However, Adobe is silent regarding wherein a center of the first spiral is a clustered halftone dot.
Dewitte teaches wherein a center of the first spiral is a clustered halftone dot (see FIG. 7D).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teaching of Dewitte to the halftone raster image of Adobe to make the printable dots more reliable when being printed  ([0098-0099]; Dewitte).
With regards to claim 47, Adobe, as combined with Dewitte, teaches the halftone raster image according to claim 46, wherein the plurality of halftone dots are regularly tiled at a distance between centers of neighboring halftone dots from 50 µm to 400 µm ([0090]; Dewitte).
With regards to claim 48, Adobe, as combined with Dewitte, teaches the halftone raster image according to claim 47, wherein the clustered halftone dot is a circle (see smaller dots of FIG. 7D, Dewitte) or a square.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853